DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 - 3, 5 - 7, 12, 14 - 16, 18, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Several of the features of the allowed claims were known in the art as evidenced by Harrison (U.S. PG Pub. No. 2020/0320573) 
With regards to claims 2 and 14, the Harrison reference does not disclose retrieving personal identification information of at least one suspicious individual by correlating information of the personal identification database with the license plate ID of the vehicle or at least one of the plurality of electronic device identifiers correlated with the license plate ID of the vehicle. Rather, the Harrison reference directs targeted marking based on correlating information. See, ¶ [0056].
With regards to claims 3, 15 - 16, these claims depend from claims 2 and 14 and therefore incorporates the features of those claims that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claims.
With regards to claims 5 and 18, the Harrison reference does not disclose the database of trusted vehicles is populated at least in part by manual entry of license plate IDs associated with vehicles trusted to be within the license plate detection zone.
With regards to claim 6, although the Harrison reference discloses raising an alert as to a license plate mismatch at ¶ [0039], the Harrison reference does not disclose creating a suspicious vehicle profile comprising the license plate ID of the vehicle and the at least one correlated electronic device identifiers.
With regards to claim 7, this claim depends from claim 6and therefore incorporates the features of that claim that were found allowable. This claim is found allowable for the same reasons as were provided with respect to its parent claim.
With regards to claim 12, although the Harrison reference discloses a camera (e.g., “image units 170”) positioned to capture a plurality of images of license plates of a plurality of vehicles appearing within the camera's field of view at ¶¶ [0030]-[0031] and FIG. 1, the Harrison reference does not disclose a second camera positioned to capture a plurality of second images within a facial detection zone, at least some of the plurality of second images representing faces of a plurality of individuals appearing within the second camera's field of view, wherein the computer-executable instructions further cause the computing system to detect, using the 
With regards to claim 20, although the Harrison reference discloses raising an alert as to a license plate mismatch at ¶ [0039], the Harrison reference does not disclose transmitting to a law enforcement agency one or more of the license plate ID of the vehicle or the at least one correlated electronic device identifiers.

Claim Objections
Claim 15 objected to because of the following informalities:  There is no antecedent basis for the phrase “the computer-executable instructions” in this method claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8 - 11, 13, 17, 19, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison (U.S. PG Pub. No. 2020/0320573).
With regards to claim 1, 
The Harrison reference discloses at least one electronic device identification sensor (e.g., “WAP unit 200”) configured to detect and store a plurality of electronic device identifiers of electronic devices located within one or more electronic device detection zones at ¶¶ [0033]-[0035] and FIGS. 1, 2.

    PNG
    media_image1.png
    864
    801
    media_image1.png
    Greyscale

The Harrison reference discloses one or more non-transitory computer-readable storage media having stored thereon computer-executable instructions that, when executed by one or more processors, cause a computing system to perform the steps of its method at ¶ [0027] and FIG. 1.
The Harrison reference discloses detecting, using the plurality of images, a license plate ID of a vehicle at ¶¶ [0030], [0039], [0060]
The Harrison reference discloses comparing the license plate ID of the vehicle to a database of trusted vehicle license plate IDs at ¶¶ [0037], [0039]
The Harrison reference discloses identifying the vehicle as a suspicious vehicle, the identification based at least in part on the comparison of the license plate ID of the vehicle to the database of trusted vehicle license plate IDs at ¶ [0039]; to wit: “However, a publically accessible vehicle registration database may indicate that the vehicle associated with the particular license plate number is a white Mercedes-BenzRTM SUV, while the AI based model indicates that the vehicle is a blue Dodge sedan. In this example, an alert is raised indicating the mismatch… In some other examples, the mismatch indicates that a license plate has been illegally switched to another vehicle.”
The Harrison reference discloses correlating the license plate ID of the vehicle with at least one of the plurality of stored electronic device identifiers (e.g., “MAC addresses”) at ¶ [0035] and FIG. 2; see, also, ¶¶ [0047], [0055]-[0056], [0059]-[0061].
With regards to claim 4, the Harrison reference discloses populating the database of trusted vehicle license plate IDs at least in part by adding license plate IDs of vehicles that commonly enter the license plate detection zone to the database of trusted vehicle license plate IDs at ¶¶ [0059]-[0061] and FIG. 2.
With regards to claim 8, the Harrison reference discloses comparing at least one of the plurality of stored electronic device identifiers with a list of trusted device identifiers at ¶¶ [0055]-[0056].
With regards to claim 9, the Harrison reference discloses at least one of the plurality of stored electronic device identifiers comprises a MAC address at ¶¶ [0033]-[0034] and FIG. 2.
With regards to claim 10, the Harrison reference discloses correlating the license plate ID of the vehicle with at least one of the plurality of stored electronic device identifiers comprises comparing one or more time stamps of the plurality of captured images with one or more time stamps of the plurality of stored electronic device identifiers at ¶¶ [0059]-[0061] and FIG. 2.
With regards to claim 11, the Harrison reference discloses correlating the license plate ID of the vehicle with the at least one of the plurality of stored electronic device identifiers comprises analyzing a strength of signal associated with at least one of the plurality of stored electronic device identifiers at ¶ [0034](“The signal strength is indicative of the distance between WAP 200 and the mobile electronic device. In this manner, signals received from mobile electronic devices by WAP 200 at any given time can be grouped together by their proximity to WAP 200…”) and FIG. 2; see, also, ¶¶ [0059]-[0061].
With regards to claim 13, the steps performed by the method of this claim are anticipated by the Harrison reference for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 17, the steps performed by the method of this claim are anticipated by the Harrison reference for the same reasons as were presented with respect to claim 4, which recites an apparatus configured to perform these same steps.
With regards to claim 19, the Harrison reference discloses activating an alarm (“an alert is raised”) upon detection of a suspicious vehicle at ¶ [0039].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668